Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This Office Action is in response to the application 17/004,750 filed on 8/27/2020.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 3/24/21 and 10/12/21 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201610635638.1, filed on 08/4/2016 and CN 20161097753.5, filed on 11/4/2016.

Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 of the instant application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-17, respectively of U.S. Patent No. 10,764,373. Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-20 of the instant application are encompassed by limitations recited in claims 1-17 of the patent US 10,764,373, respectively (see table below).  


Instant Application 13/235,492


Patent No. US 10,764,373


Claim 1:  

A method for determining a cooperation node, comprising: 

acquiring first location information of a target node when it is required to allocate a cooperation node to the target node; and selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information, wherein the plurality of nodes and the target node are located in a same network, and the preset location requirement refers to that the target node and the cooperation node do not have a common parent node or have a lowest-level common parent node closest to a root node, wherein after the selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information, 

the method further comprises: 




3. The method of claim 2, 
wherein the selecting, from the plurality of node and based on the plurality of pieces of second location information and the first location information, a node satisfying the preset location requirement as the cooperation node comprises: acquiring first encoded information for representing the first location information and a plurality of pieces of second encoded information for representing the plurality of pieces of second location information; comparing, from a most significant bit, a plurality of encoded bits of the first encoded information with a 

4. The method of claim 3, wherein the comparing, from a most significant bit, a plurality of encoded bits of the first encoded information with a plurality of encoded bits of each of the plurality of pieces of second encoded information, and searching the plurality of pieces of second encoded information for target encoded information having a maximum number of continuous non-coincident encoded bits with the first encoded information from the most significant bit comprises: determining a number M of encoded bits of the first encoded information; determining whether the plurality of pieces of second encoded information contains at least one piece of second encoded information having the number M of encoded bits; when it is determined 









Claim 1 (cont.): when a node is added in the same network, acquiring a first node which does not have an optimal cooperation node in the same network; and re-allocating the cooperation node to the first node.


5. The method of claim 1, wherein the optimal cooperation node of one node has a same number of encoded bits as the one node and has (M-1) 
6. The method of claim 1, wherein after the selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information, or after the re-allocating the cooperation node to the first node, each node in the same network has at most two cooperation nodes. 
7. The method of claim 1, wherein after the acquiring first location information of a target node, the method further comprises: configuring encoded information for each node in the same network. 
8. The method of claim 7, wherein the configuring encoded information for each node in the same network comprises: acquiring a tree network corresponding to the same network and configuring encoded information Ni for a node at a second level of the tree network, wherein i is a serial number of the node at the second level, i is a positive integer, and the node at the second level is a subnode of the root node in the tree network; and configuring, encoded information 
9. The method of claim 1, wherein each node in the same network is a terminal or a gateway. 
10. The method of claim 1, wherein the method for determining the cooperation node is applied to any node in the same network. 
11. An apparatus for determining a cooperation node, comprising: a processor; and a storage device for storing a program executable by the processor; wherein when executing the program, the processor is configured to implement: a first acquisition unit, which is configured to acquire first location information of a target node when it is required to allocate a cooperation node to the target node; a selection unit, which is configured to select, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information, wherein the plurality of nodes and the target node are located in a same network, and the preset location requirement refers to that the target node and the 

12. The apparatus of claim 11, wherein the selection unit comprises: 
an acquisition module, which is configured to acquire a plurality of pieces of second location information of the plurality of nodes, wherein each of the plurality of nodes corresponds to one piece of second location information; and a selection module, which is configured to select, from the plurality of nodes and based on the plurality of pieces of second location information and the first location information, a node satisfying the preset location requirement as the cooperation node. 

13. The apparatus of claim 12, wherein the selection module comprises: a first acquisition submodule, which is configured to acquire first encoded information for representing the first location information and a plurality of pieces of second encoded information for representing the plurality of pieces 


14. The apparatus of claim 13, wherein the search submodule comprises: a determination submodule, which is configured to determine a number M of encoded bits of the first encoded information; a determining submodule, which is configured to determine whether the plurality of pieces of second encoded information contains at least one piece of second encoded information having the number M of encoded bits; a second acquisition 

1. (cont.) a second acquisition unit, which is configured to acquire a first node which does not have an optimal cooperation node in the same network when a node is added in the same network, after the cooperation node is selected, from the plurality of nodes, for the target node based on the first location information; and an allocation unit, which is configured to re-allocate the cooperation node to the first node. 



16. The apparatus of claim 11, wherein each node in the same network has at most two cooperation nodes. 
17. The apparatus of claim 11, wherein the processor is configured to further implement: a configuration unit, which is configured to configure encoded information for each node in the same network after the first location information of the target node is acquired. 

18. The apparatus of claim 17, wherein the configuration unit comprises: a first configuration module, which is configured to acquire a tree network corresponding to the same network and configure encoded information Ni for a node at a second level of the tree network, wherein i is a serial 
19. The apparatus of claim 11, wherein each node in the same network is a terminal or a gateway. 
20. A non-transitory computer-readable storage medium, wherein the storage medium is configured to store a program which, when executed by a processor, implements a method for determining a cooperation node, comprising: 


acquiring first location information of a target node when it is required to allocate a cooperation node to the target node; and selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node 
 



the method further comprises: when a node is added in the same network, acquiring a first node which does not have an optimal cooperation node in the same network; and re-allocating the cooperation node to the first node. 


Claim 1:  

A method for determining a cooperating node, comprising: 

acquiring first location information of a target node when it is required to allocate a cooperating node to the target node; and selecting, from a plurality of nodes, the cooperating node satisfying a preset location requirement for the target node based on the first location information, wherein the plurality of nodes and the target node are located in a same network, and the preset location requirement refers to that the target node and the cooperating node do not have a common parent node or have a lowest-level common parent node closest to a root node; wherein the selecting, from a plurality of nodes, the cooperating node satisfying a preset location requirement for the target node based on the first location information 




the first location information comprises: 






acquiring a plurality of pieces of second location information of the plurality of nodes, wherein each of the plurality of nodes corresponds to one piece of second location information; and selecting, from the plurality of nodes and based on the plurality of pieces of second location information and the first location information, a node satisfying the preset location requirement as the cooperating node; 




wherein the selecting, from the plurality of node and based on the plurality of pieces of second location information and the first location information, a node satisfying the preset location requirement as the cooperating node comprises: acquiring first encoded information for representing the first location information and a plurality of pieces of second encoded information for representing the plurality of pieces of second location information; comparing, from a most significant bit, a plurality of encoded bits of the 


2. The method of claim 1, wherein the comparing, from a most significant bit, a plurality of encoded bits of the first encoded information with a plurality of encoded bits of each of the plurality of pieces of second encoded information, and searching the plurality of pieces of second encoded information for target encoded information having a maximum number of continuous non-coincident encoded bits with the first encoded information from the most significant bit comprises: determining a number M of encoded bits of the first encoded information; determining whether the plurality of pieces of second encoded information contains at least one piece of second encoded information having the number M of encoded 


3. The method of claim 1, wherein after the selecting, from a plurality of nodes, the cooperating node satisfying a preset location requirement for the target node based on the first location information, the method further comprises: when a node is added in the same network, acquiring a first node which does not have an optimal cooperating node in the same network; and re-allocating the cooperating node to the first node. 
 
4. The method of claim 3, wherein the optimal cooperating node of one node has a same number of encoded bits as the one node and has (M-1) most significant bits different from 
    5. The method of claim 3, wherein after the selecting, from a plurality of nodes, the cooperating node satisfying a preset location requirement for the target node based on the first location information, or after the re-allocating the cooperating node to the first node, each node in the same network has at most two cooperating nodes. 
  
  6. The method of claim 1, wherein after the acquiring first location information of a target node, the method further comprises: configuring encoded information for each node in the same network. 
7. The method of claim 6, wherein the configuring encoded information for each node in the same network comprises: acquiring a tree network corresponding to the same network and configuring encoded information Ni for a node at a second level of the tree network, wherein i is a serial number of the node at the second level, i is a positive integer, and the node at the second level is a subnode of the root node in the tree network; and configuring, encoded information Nkp for a node at a j-th level of the 
8. The method of claim 1, wherein each node in the same network is a terminal or a gateway. 
    9. The method of claim 1, wherein the method for determining the cooperating node is applied to any node in the same network. 
    10. An apparatus for determining a cooperating node, comprising a processor and a storage device, wherein the storage device stores processor-executable programs, and the programs comprise: a first acquisition unit, which is configured to acquire first location information of a target node when it is required to allocate a cooperating node to the target node; and a selection unit, which is configured to select, from a plurality of nodes, the cooperating node satisfying a preset location requirement for the target node based on the first location information, wherein the plurality of nodes and the target node are located in a same network, and the preset location requirement refers to that the target node and the cooperating node do not have a common parent node or have a 

wherein the selection unit comprises: 

an acquisition module, which is configured to acquire a plurality of pieces of second location information of the plurality of nodes, wherein each of the plurality of nodes corresponds to one piece of second location information; and a selection module, which is configured to select, from the plurality of nodes and based on the plurality of pieces of second location information and the first location information, a node satisfying the preset location requirement as the cooperating node; 



wherein the selection module comprises: a first acquisition submodule, which is configured to acquire first encoded information for representing the first location information and a plurality of pieces of second encoded information for representing the plurality of pieces of second location information; a search 



11. The apparatus of claim 10, wherein the search submodule comprises: a determination submodule, which is configured to determine a number M of encoded bits of the first encoded information; a determining submodule, which is configured to determine whether the plurality of pieces of second encoded information contains at least one piece of second encoded information having the number M of encoded bits; a second acquisition submodule, which is configured to acquire, from 


12. The apparatus of claim 10, further comprising: a second acquisition unit, which is configured to acquire a first node which does not have an optimal cooperating node in the same network when a node is added in the same network, after the cooperating node is selected, from the plurality of nodes, for the target node based on the first location information; and an allocation unit, which is configured to re-allocate the cooperating node to the first node. 



14. The apparatus of claim 12, wherein each node in the same network has at most two cooperating nodes. 

15. The apparatus of claim 10, further comprising: a configuration unit, which is configured to configure encoded information for each node in the same network after the first location information of the target node is acquired. 

16. The apparatus of claim 15, wherein the configuration unit comprises: a first configuration module, which is configured to acquire a tree network corresponding to the same network and configure encoded information Ni for a node at a second level of the tree network, wherein i is a serial number of the 
    
17. The apparatus of claim 10, wherein each node in the same network is a terminal or a gateway. 
        







Claim 1 (cont):




acquiring first location information of a target node when it is required to allocate a cooperating node to the target node; and selecting, from a plurality of nodes, the cooperating node satisfying a preset location 


3. The method of claim 1, wherein after the selecting, from a plurality of nodes, the cooperating node satisfying a preset location requirement for the target node based on the first location information, the method further comprises: when a node is added in the same network, acquiring a first node which does not have an optimal cooperating node in the same network; and re-allocating the cooperating node to the first node. 





CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
     (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
   (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
   (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
           Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is 
         Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are “a first acquisition unit, which is configured to…”, “a selection unit, which is configured to …”, “a configuration unit, which is configured to…”,  “an acquisition module, which is configured to…”,  “a selection module, which is configured to…”, “a first acquisition submodule, which is configured to…”, “a determination submodule, which is configured to…” “a search submodule, which is configured to…”, “a determining  submodule, which is configured to…”,  “a third acquisition submodule, which is configured to…”,  “a fourth acquisition submodule, which is configured to…”,  “an allocation unit, which is configured to…”, “a second acquisition submodule, which is configured to…”, “a first configuration module, which is configured to”, “a second configuration module, which is configured to”,  “a first acquisition submodule, which is configured to…”, “a first acquisition unit, which is configured to…”,  “a second acquisition unit, which is configured to…”,  “an allocation unit, which is configured to…”,  “a determination submodule, which is configured to…”, and “a first/second configuration module, which is configured to…” in claims 10-19.
	Since this claim are being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
           A review of the specification shows that (see par [0088] of the instant application) discloses that the claimed modules and apparatus may be preferably implemented as several types of structure or a combination of structure used to perform the claimed limitations.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
            If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claims so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 1 and 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 11-19 disclose “a first acquisition unit, which is configured to…”, “a selection unit, which is configured to …”, “a configuration unit, which is configured to…”,  “an acquisition module, which is configured to…”,  “a selection module, which is configured to…”, “a first acquisition submodule, which is configured to…”, “a determination submodule, which is configured to…” “a search submodule, which is configured to…”, “a determining  submodule, which is configured to…”,  “a third acquisition submodule, which is configured to…”,  “a fourth acquisition submodule, which is configured to…”,  “an allocation unit, which is configured to…”, “a second acquisition submodule, which is configured to…”, “a first configuration module, which is configured to”, “a second configuration module, which is configured to”,  “a first acquisition submodule, which is configured to…”, “a first acquisition unit, which is configured to…”,  “a second acquisition unit, which is configured to…”,  “an allocation unit, which is configured to…”,  “a determination submodule, which is configured to…”, and “a first/second configuration module, which is configured to…” without reciting sufficient structure of each unit and module. Par [0088] of the applicant’s specification discloses that each module may be drawn to several different structural types and embodiments, but doesn’t give a clear of what structure each element/module/unit is comprised of. 
	Line 15 of claim 1 and line 17 of claim 20 disclose the term “the preset location requirement,” in which it is unclear if the preset location requirement refers to the previous recitations of the term in each claim. 
Claim 20 calls for:
 “a) a non-transitory computer-readable storage medium” and a “b) method for determining a cooperation node”. As the system includes a structural elements (i.e., storage medium) and a process (i.e., method), it is unclear what statutory class the claim falls into and it is improper to claim two . Thus, the claim is indefinite because it does not reasonably apprise those skilled in the art of the statutory class of invention to which the claim is directed. See IPXL Holdings, 430 F.3d at 1384 and In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303 (Fed. Cir. 2011); See also Ex parte Lozano (Appeal 2009-012018). For the purpose of applying art, the examiner interprets claim as being drawn to the non-transitory computer-readable medium comprising a software program that may be used to perform the claimed limitations, when executed by a processor.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-2, 6, 8, 11-13, 18-20 are rejected under 35 USC 103 as being unpatentable over Chen (US 2013/0016605) in view of Giaretta et al (US 2008/0043758).
Regarding claim 1, Chen teaches a method for determining a cooperation node, comprising:
acquiring first location information of a target node (par [0043], lines 1-5, which discloses determining network topology information associated with an ingress node) when it is required to allocate a cooperation node to the target node (par [0044], lines 1-6, which discloses selecting a second ingress node as a backup node for a first ingress node upon failure in the first ingress node being detected); and
selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information (fig. 2 & par [0009], lines 12-16, which discloses selecting the backup ingress node of a plurality of candidate nodes based on topological data, such as hops between each candidate nodes and the first ingress node), wherein the plurality of nodes and the target node are located in a same network (fig. 1, ‘101 & par [0026], lines 5-6, “network 101”); and

when a node is added in the same network (claim 11, lines 1-5, which discloses adding edge nodes coupled to the ingress nodes to a first domain), acquiring a first node which does not have an optimal cooperation node in the same network when a node is added in the same network (par [0043], lines 1-10, which discloses computing a new ingress node).
Giaretta et al further teaches wherein after the selecting, from a plurality of nodes, the preset location requirement refers to that the target node and the cooperation node do not have a common parent node or have a lowest-level common parent node closest to a root node (fig. 11 & par [0198], which discloses allocation of a home agent nodes to a mobile node among various zones having separate parent nodes); and 
re-allocating the cooperation node to the first node (fig. 5 & par [0048], which discloses re-allocation of a home agent nodes to a mobile node among various zones having separate parent nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Chen because incorporating the service provisioning device allocation embodiment of Giaretta et al within the device failure restoration system of Chen would provide the predictive result of allowing for more efficient performance regarding allocation of services to network nodes via a node assigned to the network node by implementing real-time auto-configuration compatibility parameters for each network node to ensure that the 
Regarding claim 2, Chen teaches wherein the selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information comprises:
acquiring a plurality of pieces of second location information of the plurality of nodes (par [0047], lines 16-22, which discloses determining the shortest path associated between each candidate ingress node hop and the source node), wherein each of the plurality of nodes corresponds to one piece of second location information (par [0049], lines 8-13, which discloses determining the shortest path associated with the plurality of candidate nodes); and 
selecting, from the plurality of nodes and based on the plurality of pieces of second location information (par [0047], lines 16-22, “shortest path”) and the first location information (par [0043], lines 1-7, “network topology information”), a node satisfying the preset location requirement as the cooperation node (par [0043], lines 14-19, which discloses selecting an ingress node based on path and topology information).
Regarding claim 6, Chen teaches wherein after the selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information (par [0043], lines 1-5, which discloses determining network topology information associated with assigning ingress node to as a backup node), or after the re-allocating the cooperation node to the first node, each node in the same network has at most two cooperation nodes.
Regarding claim 9, Giaretta et al further teaches wherein each node in the same network is a terminal or a gateway (par [0016], “all mobile terminals”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Chen because incorporating the service provisioning device allocation embodiment of Giaretta et al within the device failure restoration system of Chen would provide the predictive result previously addressed regarding claim 1.
Regarding claim 10, Chen teaches wherein the method for determining the cooperation node is applied to any node in the same network (fig. 1-2 & par [0009], lines 1-6, which discloses the candidate backup ingress nodes belonging to the same network).
Regarding claim 11, Chen teaches 
a processor (fig. 8-9); 
a storage device for storing a program executable by the processor (fig. 8-9);
wherein when executing the program, the processor is configured to implement:
a first acquisition unit, which is configured to acquire first location information of a target node (par [0043], lines 1-5, which discloses determining network topology information associated with an ingress node) when it is required to allocate a cooperation node to the target node (par [0044], lines 1-6, which discloses selecting a second ingress node as a backup node for a first ingress node upon failure in the first ingress node being detected); 
a selection unit, which is configured to select, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location fig. 2 & par [0009], lines 12-16, which discloses selecting the backup ingress node of a plurality of candidate nodes based on topological data, such as hops between each candidate nodes and the first ingress node), wherein the plurality of nodes and the target node are located in a same network (fig. 1, ‘101 & par [0026], lines 5-6, “network 101”); and 
a second acquisition unit, which is configured to acquire a first node which does not have an optimal cooperation node in the same network when a node is added in the same network (par [0043], lines 1-10, which discloses computing a new ingress node), after the cooperation node is selected, from the plurality of nodes, from the plurality of nodes, for the target node based on the first location information (par [0043], lines 14-19, which discloses selecting one of a plurality of candidate nodes based on network topology).
Giaretta et al further teaches wherein the preset location requirement refers to that the target node and the cooperation node do not have a common parent node (fig. 11 & par [0198], which discloses allocation of a home agent nodes to a mobile node among various zones having separate parent nodes) or have a lowest-level common parent node closest to a root node; and
an allocation unit, which is configured to re-allocate the cooperation node to the first node (fig. 5 & par [0048], which discloses re-allocation of a home agent nodes to a mobile node among various zones having separate parent nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Chen because incorporating the service provisioning device allocation embodiment of Giaretta et al within the device failure restoration system of Chen would provide the predictive result of allowing for more efficient performance regarding allocation of services to network nodes via a node assigned to the network node by implementing 
Regarding claim 12, Chen teaches where in the selection unit comprises:
an acquisition module, which is configured to acquire a plurality of pieces of second location information of the plurality of nodes (par [0047], lines 16-22, which discloses determining the shortest path associated between each candidate ingress node hop and the source node), wherein each of the plurality of nodes corresponds to one piece of second location information (par [0049], lines 8-13, which discloses determining the shortest path associated with the plurality of candidate nodes); and 
a selection module, which is configured to select, from the plurality of nodes and based on the plurality of pieces of second location information (par [0047], lines 16-22, “shortest path”) and the first location information (par [0043], lines 1-7, “network topology information”), a node satisfying the preset location requirement as the cooperation node (par [0043], lines 14-19, which discloses selecting an ingress node based on path and topology information).
Regarding claim 16, Chen teaches wherein each node in the same network has at most two cooperation nodes (fig. 2, which discloses main nodes not having more than two connected backup nodes).
Regarding claim 17, Giaretta et al further teaches configuring encoded information for each node in the same network after the first location information of the target node is acquired (par [0061], lines 6-10, which discloses sending configuration commands and instructions to each agent allocated to the plurality of nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Chen because incorporating the service provisioning device allocation embodiment of Giaretta et al within the device failure restoration system of Chen would provide the predictive result previously addresses regarding claim 11.
Regarding claim 19, Giaretta et al further teaches wherein each node in the same network is a terminal or a gateway (par [0016], “all mobile terminals”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Chen because incorporating the service provisioning device allocation embodiment of Giaretta et al within the device failure restoration system of Chen would provide the predictive result of allowing for more efficient performance regarding allocation of services to network nodes via a node assigned to the network node by implementing real-time auto-configuration compatibility parameters for each network node to ensure that the agent allocated to each network node is capable of providing require matching services to each node.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Chen because incorporating the service provisioning  embodiment of Giaretta et al within the device failure restoration system of Chen would provide the predictive result previously addresses regarding claim 11.
Regarding claim 20, Chen teaches a non-transitory computer-readable storage medium (fig. 8-9) is configured to store a program which, when executed by a processor (fig. 8-9), implements a method for determining a cooperation node, comprising:
 acquiring first location information of a target node (par [0043], lines 1-5, which discloses determining network topology information associated with an ingress node) when it is required to allocate a cooperation node to the target node (par [0044], lines 1-6, which discloses selecting a second ingress node as a backup node for a first ingress node upon failure in the first ingress node being detected); and
selecting, from a plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information (fig. 2 & par [0009], lines 12-16, which discloses selecting the backup ingress node of a plurality of candidate nodes based on topological data, such as hops between each candidate nodes and the first ingress node), wherein the plurality of nodes and the target node are located in a same network (fig. 1, ‘101 & par [0026], lines 5-6, “network 101”); and
wherein after the selecting, from the plurality of nodes, the cooperation node satisfying a preset location requirement for the target node based on the first location information, the method further comprises: 
when a node is added in the same network (claim 11, lines 1-5, which discloses adding edge nodes coupled to the ingress nodes to a first domain), acquiring a first node which does not par [0043], lines 1-10, which discloses computing a new ingress node).
Giaretta et al further teaches wherein after the selecting, from a plurality of nodes, the preset location requirement refers to that the target node and the cooperation node do not have a common parent node or have a lowest-level common parent node closest to a root node (fig. 11 & par [0198], which discloses allocation of a home agent nodes to a mobile node among various zones having separate parent nodes); and 
re-allocating the cooperation node to the first node (fig. 5 & par [0048], which discloses re-allocation of a home agent nodes to a mobile node among various zones having separate parent nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Chen because incorporating the service provisioning device allocation embodiment of Giaretta et al within the device failure restoration system of Chen would provide the predictive result of allowing for more efficient performance regarding allocation of services to network nodes via a node assigned to the network node by implementing real-time auto-configuration compatibility parameters for each network node to ensure that the agent allocated to each network node is capable of providing require matching services to each node.
11.	Claims 5, 7, 15, and 17 are rejected under 35 USC 103 as being unpatentable over Chen (US 2013/0016605) in view of Giaretta et al (US 2008/0043758), further in view of Barach et al (US 7,325,059).
Regarding claim 5, Barach et al further teaches wherein the optimal cooperation node of one node has a same number of encoded bits as the one node (col. 11, lines 30-35, which discloses stored location routing network addresses having valid bits equal to 1) and has (M-1) most significant bits different from (M-1) most significant bits of the one node, wherein M is a number of encoded bits of the one node (col. 10, lines 40-50, “most-significant bit” ……”N-1 prefix bits”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the incorporating the multi-level node data lookup embodiment of Barach et al within the systems of Chen and Giaretta et al would provide the predictive result of providing faster hierarchical node location via utilizing most-significant bit for address differentiation (disclosed in col. 3, lines 44-58 of Barach et al), which would lower system latency by only requiring Chen and Giaretta et al to check only one address bit in order to determine optimal nodes in each topological embodiment.
Regarding claim 7, X further teaches wherein after acquiring first location information of a target node, the method further comprises:
 configuring encoded information for each node in the same network (col. 6, lines 5-10, “hashing a first set of addresses”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the incorporating the multi-level node data lookup embodiment of Barach et al within the systems of Chen and Giaretta et al would provide the predictive result previously addressed regarding claim 5.
Regarding claim 15, Chen teaches wherein the optimal cooperation node of one node has a same number of encoded bits as the one node (col. 11, lines 30-35, which discloses stored location routing network addresses having valid bits equal to 1) and has (M-1) most significant bits different from (M-1) most significant bits of the one node, wherein M is a number of encoded bits of the one node (col. 10, lines 40-50, “most-significant bit” ……”N-1 prefix bits”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the incorporating the multi-level node data lookup embodiment of Barach et al within the systems of Chen and Giaretta et al would provide the predictive result of providing faster hierarchical node location via utilizing most-significant bit for address differentiation (disclosed in col. 3, lines 44-58 of Barach et al), which would lower system latency by only requiring Chen and Giaretta et al to check only one address bit in order to determine optimal nodes in each topological embodiment.
Regarding claim 17, X further teaches wherein the processor is configured to further implement: a configuration unit, which is configured to configure encoded information for each node in the same network after the first location information of the target node is acquired (col. 10, lines 40-50, “prefix bits are hashed”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the incorporating the multi-level node data lookup embodiment of Barach et al within the systems of Chen and Giaretta et al would provide the predictive result previously addressed regarding claim 15.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220106